DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7 and 17 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuochi et al., (9348327).
(Claim 1): Mizuochi discloses a tipping avoidance system comprising: a payload determination system configured to generate a payload signal indicative of a payload carried by a machine (col 7, ln 60); a load position determination system configured to generate a load position signal indicative of a position of the payload relative to the machine (col 5, ln 23); and a tipping avoidance controller configured to (fig. 4, blk 60i): receive the payload signal (fig. 4, blk 49); receive the load position signal (fig. 4, blk 49); determine, based at least in part on the payload signal and the load position signal, a minimum stopping distance at or above which the machine will not tip due at least in part to deceleration of the machine from a travel speed at which the machine is traveling to a stopped 
(Claim 2): Mizuochi discloses the tipping avoidance system of claim 1, further comprising at least one inclination sensor configured to generate an inclination signal indicative of an inclination angle at which the machine is operating relative to level operation, and wherein the tipping avoidance controller is configured to receive the inclination signal and determine the minimum stopping distance, based at least in part on the payload signal, the load position signal, and the inclination signal (fig. 3, blk 3b; col 7, ln 28).
(Claim 3): Mizuochi discloses the tipping avoidance system of claim 1, further comprising a travel surface system configured to generate a surface characteristic signal indicative of a characteristic associated with a surface on which the machine travels, and wherein the tipping avoidance controller is configured to Attorney Docket No.: C190-0045US Applicant Ref.: 18-1412-70843-24- receive the surface characteristic signal and determine the minimum stopping distance, based at least in part on the payload signal, the load position signal, and the surface characteristics signal (col 17, ln 38).
(Claim 4): Mizuochi discloses the tipping avoidance system of claim 1, further comprising a speed sensor configured to generate a travel speed signal indicative of a speed at which the machine is travelling, and wherein the tipping avoidance controller is configured to receive the travel speed signal and determine the minimum stopping distance, based at least in part on the payload signal, the load position signal, and the travel speed signal (col 4, ln 11 – 20).
(Claim 5): Mizuochi discloses the tipping avoidance system of claim 1, wherein the payload determination system comprises a payload sensor configured to generate the payload signal indicative of the payload (fig. 4, blk 49).
(Claim 6): Mizuochi discloses the tipping avoidance system of claim 1, wherein the load position determination system comprises a linkage position sensor configured to generate a signal indicative of at least one of (1) a position of a linkage of the machine coupled to a payload holder of the machine, or (2) an orientation of the linkage relative to the machine (fig. 3, blk 43a and 44a; col7, ln 50 – 64).
(Claim 7): Mizuochi discloses the tipping avoidance system of claim 1, wherein the tipping avoidance controller is configured to determine the minimum stopping distance by at least one of (1) calculating the minimum stopping distance based at least in part on the payload signal and the load position signal, or (2) using a look-up table including correlations between the minimum stopping distance and the payload carried by the machine and the position of the payload relative to the machine (col 10, ln 63 – col 11, ln 7).
(Claim 17): Mizuochi discloses a method for modifying operation of a collision avoidance system associated with a machine, the method comprising: receiving a payload signal indicative of a payload carried by a machine (fig. 4, blk 49); receiving a load position signal indicative of a position of the payload relative to the machine (fig. 4, blk 49); determining, based at least in part on the payload signal and the load position signal, a minimum stopping distance at or above which the machine will not tip due at least in part to deceleration of the machine from a travel speed at which the machine is traveling to a stopped condition (col 11, ln 6); andApplicant Ref.: 18-1412-70843-28- communicating with a braking controller, such that the braking controller adjusts a stop triggering distance based at least in part on the minimum stopping distance (abstract; col 2, ln 28 – 41).
(Claim 18): Mizuochi discloses the method of claim 17, wherein determining the minimum stopping distance comprises at least one of (1) calculating the minimum stopping distance based at least in part on the payload signal and the load position signal, or (2) using a look-up table including correlations between the minimum stopping distance and the payload carried by the machine and the position of the payload relative to the machine (col 10, ln 63 – col 11, ln 7).
(Claim 19): Mizuochi discloses the method of claim 17, further comprising receiving an inclination signal indicative of an inclination angle at which the machine is operating relative to level operation, wherein determining the minimum stopping distance comprises determining the minimum stopping distance based at least in part on the payload signal, the load position signal, and the inclination signal (fig. 3, blk 3b; col 7, ln 28).
(Claim 20): Mizuochi discloses the method of claim 17, further comprising receiving a surface characteristic signal indicative of a characteristic associated with a surface on which the machine travels, wherein determining the minimum stopping distance comprises determining the minimum stopping distance based at least in part on the payload signal, the load position signal, and the surface characteristics signal (col 17, ln 38).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiki (10882518) in view of Mizuochi et al., (9348327).
(Claim 8): Saiki teaches a control system for a machine, the control system comprising: a collision avoidance system configured to assist the machine with avoiding a collision between the 
(Claim 9): Saiki and Mizuochi teach the method of claim 8.   Furthermore, Saiki  also teaches, wherein the at least one object sensor comprises at least one of an imager, a light detection and ranging 
(Claim 11): Saiki and Mizuochi teach the system of claim 8.  Furthermore, Mizuochi also teaches, further comprising at least one inclination sensor configured to generate an inclination signal indicative of an inclination angle at which the machine is operating relative to level operation, wherein the tipping avoidance controller is configured to receive the inclination signal and determine the minimum stopping distance, based at least in part on the payload signal, the load position signal, and the inclination signal (fig. 3, blk 3b; col 7, ln 28).
(Claim 12): Saiki and Mizuochi teach the system of claim 8.  Furthermore, Mizuochi also teaches, further comprising a travel surface system configured to generate a surface characteristic signal indicative of a characteristic associated with a surface on which the machine travels, wherein the tipping avoidance controller is configured to receive the surface characteristic signal and determine the minimum stopping distance, based at least in part on the payload signal, the load position signal, and the surface characteristics signal (col 17, ln 38).
(Claim 13): Saiki and Mizuochi teach the system of claim 8.  Furthermore, Mizuochi also teaches, further comprising a speed sensor configured to generate a travel speed signal indicative of a speed at which the machine is travelling, wherein the tipping avoidance controller is configured to receive the travel speed signal and determine the minimum stopping distance, based at least in part on the payload signal, the load position signal, and the travel speed signal (col 4, ln 11 – 20).
(Claim 14): Saiki and Mizuochi teach the system of claim 8.  Furthermore, Mizuochi also teaches, further comprising a payload determination system configured to generate the payload signal indicative of the payload carried by the machine, wherein the payload determination system comprises a payload sensor configured to generate the payload signal indicative of the payload (fig. 4, blk 49).
(Claim 15): Saiki and Mizuochi teach the system of claim 8.  Furthermore, Mizuochi also teaches, further comprising a load position determination system configured to generate a load position signal indicative of a position of the payload relative to the machine, wherein the load position determination system comprises a linkage position sensor configured to generate a signal indicative of at least one of (1) a position of a linkage of the machine coupled to a payload holder of the machine, or (2) an orientation of the linkage relative to the machine (fig. 3, blk 43a and 44a; col7, ln 50 – 64).
(Claim 16): Saiki and Mizuochi teach the system of claim 8.  Furthermore, Mizuochi also teaches, wherein the tipping avoidance controller is configured to determine the minimum stopping distance by at least one of (1) calculating the minimum stopping distance based at least in part on the payload signal and the load position signal, or (2) using a look- up table including correlations between the minimum stopping distance and the payload carried by the machine and the position of the payload relative to the machine (col 10, ln 63 – col 11, ln 7).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiki (10882518) in view of Mizuochi et al., (9348327) and in further view of Bergsten (8244409).
(Claim 10): Saiki and Mizuochi teach the system of claim 8 but do not explicitly teach providing maximum braking.    However, in a related invention Bergsten teaches a device, wherein the braking controller is configured to activate the braking device according to one of a first braking profile configured to provide a maximum available braking force, a second braking profile configured to provide an intermediate level braking force, and a third braking profile configured to provide a modified level braking force based at least in part on the minimum stopping distance ( the maximum braking force is unlimited when a maximum brake force is required from a vehicle operator  - Bergsten, col 2, ln 61).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Saiki with the teachings of Bergsten, as a way of controlling braking force of a 
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.   W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Conclusion





























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    Please refer to form 892 for cited references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alex C Dunn/Primary Examiner, Art Unit 3663